Exhibit 10.1

 

Execution Version

 

FORBEARANCE AND MODIFICATION AGREEMENT

 

THIS FORBEARANCE AND MODIFICATION AGREEMENT (this “Agreement”), is dated as of
June 23, 2014 by and among (i) Body Central Stores, Inc. (the “Lead Borrower”),
(ii) the other Borrowers party hereto (together with the Lead Borrower, the
“Borrowers”), (iii) the Guarantors party hereto (the “Guarantors” and together
with the Borrowers, the “Loan Parties”), (iv) the lenders party hereto (the
“Lenders”), and (v) Crystal Financial LLC, in its capacities as administrative
agent and collateral agent (in such capacities, the “Agent”) under the Credit
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties, the Lenders and the Agent are party to a certain
Credit Agreement dated as of February 6, 2014 (as confirmed, amended or
otherwise modified and in effect on the date hereof, the “Credit Agreement”);
and

 

WHEREAS, the Credit Parties assert that the following Events of Default
(“Asserted Events of Default”) under the Credit Agreement have occurred and are
continuing:

 

1.                                      The Loan Parties have failed to comply
with the covenant set forth in Section 6.17, which constitutes an Event of
Default under Section 8.01(b);

 

2.                                      The Loan Parties have failed to comply
with the covenants set forth in Section 6.04, which constitutes an Event of
Default under Section 8.01(c);

 

3.                                      The Loan Parties have made
determinations and taken action to suspend the operation of their business in
the ordinary course, which constitutes an Event of Default under
Section 8.01(l); and

 

4.                                      The Loan Parties have failed to pay
certain obligations timely, which constitutes an Event of Default under
Section 8.01(g);

 

WHEREAS, to the extent that the conditions giving rise to the foregoing
potential Asserted Events of Default could be deemed to constitute an “event of
default” under any Material Indebtedness, such “event of default” could be
deemed to constitute an Event of Default under Section 8.01(e) (the “Potential
Default”; and together with the Asserted Events of Default, the “Specified
Potential Events of Default”);

 

WHEREAS, the Loan Parties acknowledge that the Asserted Event of Default arising
under Section 8.01(b) with respect to Section 6.17 (the “Specified Default”) has
occurred and is continuing as of the date hereof and that the events giving rise
to the other Specified Potential Events of Default could become, on or before
June 27, 2014, one or more Defaults;

 

WHEREAS, the Agent and the Lenders assert that as a consequence of the
occurrence and continuation of the Asserted Events of Default, the Agent and the
Lenders would be entitled to exercise certain rights and remedies under and
pursuant to the Loan Documents; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Loan Parties have requested that the Agent and the Lenders agree,
on the terms and conditions set forth herein, to forbear from exercising certain
remedies available to the Agent and the Lenders under the Credit Agreement and
other Loan Documents with respect to the Specified Potential Events of Default,
to modify the Credit Agreement as provided herein, and to continue to make
extensions of credit to the Borrowers pursuant to the Credit Agreement, on the
terms and subject to satisfaction of the conditions set forth in the Credit
Agreement and this Agreement;

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Loan Parties, the Lenders and the
Agent hereby agree as follows:

 

1.                                      DEFINED TERMS.  Capitalized terms used
but not otherwise defined in this Agreement shall have the same meanings
ascribed thereto in the Credit Agreement. References to “Section”, “Schedule” or
“Exhibit” herein shall mean a Section, Schedule or Exhibit to the Credit
Agreement unless otherwise specified.

 

2.                                      ACKNOWLEDGEMENTS AND STIPULATIONS. In
order to induce the Agent and the Lenders to enter into this Agreement, each
Loan Party acknowledges, stipulates and agrees that:

 

a)                                     as of the close of business on June 20,
2014, excluding fees, costs and expenses payable by the Loan Parties pursuant to
the terms of the Credit Agreement, (i) the aggregate principal balance of Term
Loans outstanding under the Credit Agreement totaled $12,000,000, and
(ii) accrued and unpaid interest on the Obligations totaled $54,866.67;

 

b)                                     all of the Loans and other Obligations
are absolutely due and owing by the Loan Parties to the Lenders without any
defense, deduction, offset or counterclaim (and, to the extent any Loan Party
had any defense, deduction, offset or counterclaim on the date hereof, the same
is hereby waived by each such Loan Party);

 

c)                                      the Loan Documents executed by the Loan
Parties are legal, valid and binding obligations enforceable against the Loan
Parties in accordance with their respective terms;

 

d)                                     the liens granted by the Loan Parties to
the Agent in the Collateral are valid and duly perfected, first-priority liens,
subject only to Permitted Encumbrances having priority under applicable Law; and

 

e)                                      prior to executing this Agreement, the
Loan Parties consulted with and had the benefit of advice of legal counsel of
their own selection and have relied upon the advice of such counsel, and in no
part upon the representation of the Agent and/or any Lender, or any counsel to
the Agent and/or any Lender concerning the legal effects of this Agreement or
any provision hereof.

 

3.                                      AGREEMENT TO FORBEAR.  If and for so
long as each of the Forbearance Conditions (as defined below) is satisfied (or
waived by the Agent and the Lenders), and

 

2

--------------------------------------------------------------------------------


 

in reliance upon the representations, warranties, agreements and covenants of
the Loan Parties set forth herein, the Agent and each Lender agree that during
the Forbearance Period they will not, solely by reason of any Specified
Potential Events of Default being or becoming Events of Default, exercise any
remedy they have not already exercised that is available to them under the
Credit Agreement, any of the other Loan Documents or applicable Law. 
“Forbearance Period” means the period commencing on the date hereof through and
including 6:00 p.m. EST on June 27, 2014 or such later date as the Agent and the
Lenders may agree, in their sole discretion, with the Borrowers.  Neither this
Agreement nor Agent’s or Lenders’ forbearance hereunder shall be deemed to be a
waiver of any Default or Event of Default, now existing or hereafter arising.
Each Loan Party agrees and acknowledges that neither the Agent nor any Lender
has agreed, or is agreeing herein, to forbear from exercising their rights and
remedies under the Loan Documents or applicable Law with respect to any Event of
Default other than with respect to the Potential Specified Events of Default,
whether presently existing or occurring hereafter (all of which rights and
remedies are hereby reserved by the Agent and the Lenders). During the
Forbearance Period, the Agent and the Lenders will continue to make extensions
of credit to the Borrowers pursuant to the Credit Agreement, on the terms and
subject to satisfaction of the conditions set forth in the Credit Agreement (as
amended hereby) and this Agreement.

 

4.                                      PREPAYMENT OF TERM LOAN; INCREASE IN
REVOLVING AGGREGATE COMMITMENTS.  On the Forbearance Effective Date,
notwithstanding the provisions of Section 2.06(a), the aggregate Revolving
Commitments shall increase from $5,000,000 to $17,000,000 and each Revolving
Lender’s Revolving Commitment shall be as set forth on Annex A hereto, and, on
the Forbearance Effective Date, the Borrowers shall irrevocably prepay the Term
Loan in full in cash, which prepayment shall be made from (i) the cash on hand
of the Borrowers in excess of the amounts permitted to be maintained by the Loan
Parties in their DDAs pursuant to Section 6.12(c) (as amended by this
Agreement), plus (ii) the proceeds of a Revolving Loan to be made on the
Forbearance Effective Date.  The respective amounts of such cash on hand and
such proceeds of a Revolving Loan shall be specified in the Revolving Loan
Notice delivered on the Forbearance Effective Date.  On the Forbearance
Effective Date, as a result of the making of the Revolving Loan contemplated
herein, an Accelerated Borrowing Base Delivery Event and a Cash Dominion Event
shall have occurred.  On the Forbearance Effective Date, the Borrowers shall
deliver an updated Borrowing Base Certificate (with eligible asset information
as of the date of the Borrowing Base Certificate most recently otherwise
required under the Credit Agreement but with information regarding the
Obligations as of such date) that reflects that, after giving effect to the
funding of the Revolving Loans to be made on the Forbearance Effective Date and
the use of the proceeds thereof, Availability would not be less than zero.

 

5.                                      AMENDMENTS TO CREDIT AGREEMENT.

 

On the Forbearance Effective Date,

 

a.                                      The provisions of Section 1.01 are
hereby amended by:

 

3

--------------------------------------------------------------------------------


 

i.                                          Deleting the last sentence in the
definition of “Aggregate Commitments” in its entirety and substituting the
following in its stead:

 

As of the Forbearance Effective Date, the Aggregate Commitments are $17,000,000.

 

ii.                                       Deleting the last sentence in the
definition of “Revolving Commitments” in its entirety and substituting the
following in its stead:

 

As of the Forbearance Effective Date, the aggregate amount of all Lenders’
Revolving Commitments is $17,000,000.

 

iii.                                    Inserting the following new definition
in appropriate alphabetical order:

 

“Forbearance Effective Date” means June 23, 2014.

 

b.                                      Section 2.02(a) is hereby amended to
insert the phrase “(with eligible asset information as of the date of the
Borrowing Base Certificate most recently otherwise required to be delivered
under the Credit Agreement but with information regarding the Obligations as of
such date)” in the first sentence thereof, immediately after the phrase “and an
updated Borrowing Base Certificate”.

 

c.                                       Section 4.02(a) is hereby amended by
adding the following phrase at the end thereof immediately before the “.”:

 

; provided that, from and after the Forbearance Effective Date until the
Forbearance Termination Date, the foregoing reference to representations and
warranties of each Loan Party contained in Article V shall be deemed to exclude
Sections 5.05(c), 5.20 and 5.23

 

d.                                      Section 4.02(b) is hereby amended by
adding the following phrase at the end thereof immediately before the “,”:

 

; provided from and after the Forbearance Effective Date until the Forbearance
Termination Date, no Default or Event of Default other than a Default or Event
of Default that is a Specified Potential Event of Default shall exist, or would
result from such proposed Credit Extension

 

e.                                       Section 5.07 is hereby amended by
adding the phrase “, except, from and after the Forbearance Effective Date until
the Forbearance Termination Date, with respect to the Specified Potential Events
of Default” at the end thereof immediately before the “.”.

 

f.                                        Section 5.24 is hereby amended by
adding the phrase “, except, from and after the Forbearance Effective Date until
the Forbearance Termination Date, with respect to the Specified Potential Events
of Default” at the end of the third sentence, immediately before the “,”, of
such Section.

 

4

--------------------------------------------------------------------------------


 

g.                                       Section 6.12(c) is hereby amended by
inserting the phrase “Subject to the terms of Sections 6.12(d) and 6.12(e),” at
the beginning of such Section, immediately before “Each”, which shall be
lowercased.

 

h.                                      Section 6.12(d) is hereby amended by
inserting the following phrase at the end of the last sentence thereof,
immediately prior to the “.”:

 

; provided that from and after the Forbearance Effective Date until the
Forbearance Termination Date, Borrowers shall be permitted to have (measured at
the close of business each day after all disbursements have been made) (a) in
the Operating Account cash in an amount not to exceed (i) $3,000,000 at any time
during the period commencing on the Forbearance Effective Date and terminating
on June 27, 2014 and (ii) $750,000 at any other time and (b) in the payroll
account identified to Agent in writing, $2,300,000 at any time

 

i.                                          Section 6.12(e) is hereby amended
(i) by inserting the phrase “Subject to the following sentence,” at the
beginning of the first sentence thereof , immediately prior to the word “So”,
which shall be lowercased, and (ii) by inserting the following phrase at the end
of the last sentence thereof, immediately prior to the “.”:

 

; provided that from and after the Forbearance Effective Date until the
Forbearance Termination Date, Borrowers shall be permitted to have (measured at
the close of business each day after all disbursements have been made) (a) in
the Operating Account, cash in an amount not to exceed (i) $3,000,000 at any
time during the period commencing on the Forbearance Effective Date and
terminating on June 27, 2104 and (ii) $750,000 at any other time, and to use any
cash in the Operating Account in accordance with the provisions hereof, and (b) 
in the payroll account identified to Agent in writing, $2,300,000 at any time,
which cash shall only be used to pay salaries, wages, taxes and other amounts
payable as payroll expenditures

 

j.                                         Schedule 2.01 is hereby amended and
restated in its entirety as set forth on Annex A hereto.

 

6.                                      CONDITIONS TO FORBEARANCE.  The
following covenants and conditions shall constitute “Forbearance Conditions”:

 

(a)                                 The Loan Parties shall duly and punctually
observe, perform and discharge each and every obligation and covenant on their
part to be performed under this Agreement;

 

(b)                                 No Event of Default shall occur or be
continuing other than with respect to the Specified Potential Events of Default;

 

5

--------------------------------------------------------------------------------


 

(c)                                  No Guarantor shall revoke or attempt to
revoke or terminate his, her, or its Guaranty;

 

(d)                                 No payment shall be made by any Loan Party
on or in respect of any Subordinated Indebtedness, if any;

 

(e)                                  No representation or warranty made by any
Loan Party in this Agreement shall prove to have been incorrect or materially
misleading as of the date when made in any material respect;

 

(f)                                   Except with respect to no more than 25
Stores, none of the following shall occur:

 

(i)                           The Loan Parties have (x) received notice(s) of
default under any of its Store leases as to which Store leases the Loan Parties
have exhausted any applicable grace or other similar periods (whether such
period is as stated in the lease or in the applicable notice(s) of default),
and/or (y) prior to the Forbearance Effective Date received a notice(s) of
default and the applicable grace or other similar period (whether such period is
as stated in the Store lease or in the applicable notice(s) of default) under a
Store lease has expired after the Forbearance Effective Date and no timely cure
has been made; and/or

 

(ii)                        the applicable lessor under a Store lease(s) has
commenced pursuing its default rights or remedies under such lease and/or
applicable law, including, without limitation, commencement of legal action or
service of process upon the Loan Parties/lessee in any local, state or federal
court to, inter alia, evict the Loan Parties and/or terminate the subject lease;

 

provided that, for purposes of the calculations provided for in this subclause
(f) and determining Loan Parties’ compliance with this subclause (f), the
Forbearance Termination Date shall be deemed to have occurred if at any time
hereunder there are more than ten (10) store leases that fit the criteria set
forth in subclause (ii) hereof. For the avoidance of doubt or confusion, in
determining Borrower’s compliance with this subclause (f) as contemplated under
the proviso clause thereto, a lease(s) that qualifies for inclusion in the
calculation in (i) above may also be included in (ii) above but shall not be
counted twice for any purpose.

 

(g)                                  The Loan Parties shall not fail to pay,
when due, rent or any other amounts due under the Lease with respect to their
corporate headquarters and distribution centers located at 6225 Powers Avenue,
Jacksonville, Florida and One Imeson Park Boulevard, Jacksonville, Florida.

 

(h)                                 The Loan Parties shall deliver Borrowing
Base Certificates weekly, in accordance with Section 6.02(b) of the Credit
Agreement.

 

7.                                      PAYMENT OF EARLY TERMINATION FEE.  The
Specified Default has occurred and is continuing and the Credit Parties assert
that the other Asserted Events of Default have occurred and are continuing.  As
a consequence of the Specified Default and, the Credit Parties assert, the other
Asserted Events of Default, the Termination Date would

 

6

--------------------------------------------------------------------------------


 

have occurred but for this Agreement as of the Forbearance Effective Date and
the Early Termination Fee, in an amount equal to $775,480 (the “6/23 Prepayment
Fee Amount”), is due and payable as of the date hereof.  Notwithstanding that
the Early Termination Fee is due and payable, as an accommodation to the Loan
Parties and without thereby waiving their right to the Early Termination Fee,
the Credit Parties agree that, during the Forbearance Period, they will not
demand payment of the Early Termination Fee in a manner other than as
contemplated herein.  The Loan Parties, the Agent and the Lenders acknowledge
and agree that, upon the occurrence of the Forbearance Termination Date (as
defined below), if any Event of Default then exists in accordance with the terms
of the Credit Agreement, the Agent will be entitled to declare the Termination
Date as of the Forbearance Effective Date, whereupon the Early Termination Fee
will be due and payable and shall be paid in full in cash upon demand by the
Agent in an amount equal to the 6/23 Prepayment Fee Amount, reduced for any
interest payable and paid to the Lenders following June 23, 2014, whether such
interest is paid under the Credit Agreement or under any refinancing thereof by
the Lenders; provided, that (i) in no event shall the amount of the Early
Termination Fee be less than $510,000 after giving effect to all credit for
interest paid after June 23, 2014 and (ii) the 6/23 Prepayment Fee Amount shall
not be reduced for any interest accrued or paid on and after June 23, 2014 if,
at any time, any Loan Party, or any of its Affiliates, or agents, or any other
person acting on its behalf threatens in writing or asserts in writing any claim
or commences any legal action, suit, or proceeding against the Agent or any
Lender or contesting or challenging the validity or enforceability of this
Agreement, the Credit Agreement, or any of the other Loan Documents, or the
Obligations (including the Early Termination Fee) or the amount thereof, or the
validity, perfection, or priority of any Lien granted to the Agent, for the
benefit of the Credit Parties, and in any such case, the Early Termination Fee
shall be due and payable in the 6/23 Prepayment Fee Amount but if, after the
Early Termination Fee is paid in full in the 6/23 Prepayment Amount, each such
challenge, action, suit, or proceeding is denied by final order of a court of
competent jurisdiction, the Agent will credit the amount of any interest accrued
or paid on and after June 23, 2014 until the date that the Early Termination Fee
was paid.  The Agent is hereby authorized by the Loan Parties to make an advance
and charge the Loan Account to pay such Early Termination Fee on such date, if
the Agent elects, in its sole discretion, to cause such payment to be made.  The
parties acknowledge and agree that payment of the Prepayment Fee as contemplated
under this Section 7 shall constitute full performance and satisfaction of the
Loan Parties’ obligations under Section 2.10(b), and thereafter no prepayment
premium or fee shall be due or payable with respect to the Loans or any
refinancing of the Loans by the Agent or the Lenders.

 

8.                                      TERMINATION OF FORBEARANCE.  Upon the
expiration of the Forbearance Period (including any extension thereof as
provided in Section 3 hereof), or upon written notice to the Lead Borrower by
the Agent during the Forbearance Period (including any extension thereof as
provided in Section 3 hereof) that one or more of the Forbearance Conditions is
not satisfied or waived by the Agent and the Lenders , the Agent’s and the
Lenders’ agreement to forbear as set forth in Section 3 of this Agreement shall
terminate (the date of such termination shall be referred to as the “Forbearance
Termination Date”), and the Agent and the Lenders shall thereupon have and may
exercise from time to time all of the rights and remedies available to them
under the Loan Documents and applicable

 

7

--------------------------------------------------------------------------------


 

Law as a consequence of any Events of Default arising with respect to the
Specified Potential Events of Default and of any other Event of Default then
existing (all of which rights and remedies are hereby reserved by the Agent and
the Lenders).  On or after the Forbearance Termination Date, the Agent and the
Lenders shall be authorized, at any time and without further notice to or demand
upon the Borrowers, any Guarantor or any other person, to enforce all of their
rights and remedies under the Loan Documents and applicable Law.

 

9.                                      COSTS AND EXPENSES.  Each Loan Party
absolutely and unconditionally agrees to reimburse the Agent for all reasonable
fees, costs and expenses incurred by the Agent in connection with this Agreement
or otherwise related to the Loan Documents or the transactions contemplated
hereby and thereby, including, without limitation, reasonable legal fees and
costs, professional and consultant fees, recording fees, search fees and filing
fees.

 

10.                               CONDITIONS TO EFFECTIVENESS.  This Agreement
shall become effective as of the date (the “Forbearance Effective Date”) upon
which each of the conditions specified below have been satisfied as determined
in the Agent’s discretion:

 

a.                                      The Agent shall have received one or
more counterparts of this Agreement, duly executed, completed and delivered by
the Agent, each Lender and each Loan Party;

 

b.                                      The Agent shall have received evidence
satisfactory to it that the Loan Parties have taken all corporate action
required for the execution and delivery of this Agreement;

 

c.                                       The Agent shall have received an
updated Borrowing Base Certificate dated as of the Forbearance Effective Date
(with eligible asset information as of the date of the Borrowing Base
Certificate most recently otherwise required to be delivered under the Credit
Agreement but with information regarding the Obligations as of such date);

 

d.                                      The Borrowers shall have paid all unpaid
fees, charges and disbursements of counsel and other fees, costs and expenses
required to be paid to the Agent and the Lenders under the Credit Agreement. 
The Agent is hereby authorized to make one or more advances and charge the Loan
Account from time to time to pay each and all of the foregoing amounts due; and

 

e.                                       After giving effect to this Agreement,
no Default or Event of Default (other than with respect to any Specified
Potential Events of Default) shall have occurred and be continuing.

 

11.                               NO OTHER AMENDMENTS; ACKNOWLEDGMENT OF
OBLIGATIONS. Except for the amendments set forth in Section 5 of this Agreement,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect.  Nothing in this Agreement is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any Loan
Party’s Obligations under or in

 

8

--------------------------------------------------------------------------------


 

connection with the Credit Agreement and any other Loan Document or to modify,
affect or impair the perfection or continuity of the Agent’s security interest
in, (on behalf of itself and Lenders) security titles to or other Liens on any
Collateral for the Obligations.  Each Loan Party hereby ratifies and reaffirms
the Loan Documents and all of its obligations and liabilities thereunder,
including all of the Obligations.

 

12.                               NON-WAIVER OF DEFAULT; LIMITED NATURE OF
FORBEARANCE.  None of this Agreement, the Agent’s and the Lenders’ forbearance
hereunder or the Agent and the Lenders’ continued making of loans or other
extensions of credit at any time extended to the Borrowers in accordance with
this Agreement, the Credit Agreement, and the Loan Documents shall be deemed a
waiver of or consent to the Specified Potential Events of Default or any other
Event of Default.  Each Loan Party agrees that such Events of Default shall not
be deemed to have been waived, released or cured by virtue of Loans or other
extensions of credit at any time extended to the Borrowers, or by the Agent and
the Lenders’ agreement to forbear pursuant to the terms of this Agreement or the
execution of this Agreement.  Nothing in this Agreement shall restrict the Agent
and the Lenders’ ability to take or refrain from taking or exercise any right
with respect to any Subordinated Indebtedness that they are otherwise entitled
to take, refrain from taking or exercise, as the case may be.

 

13.                               APPLICATION OF PROCEEDS.  Each Loan Party
hereby waives the right, if any, to direct the manner in which the Agent applies
any payments, collections or Collateral proceeds to the Obligations and agrees
that the Agent may apply and reapply all such payments, collections or proceeds
to the Obligations as the Agent, in its sole and absolute discretion, elects
from time to time in accordance with the terms of the Credit Agreement and the
other Loan Documents.

 

14.                               REPRESENTATIONS AND WARRANTIES.  Each Loan
Party hereby represents and warrants to the Agent and the Lenders as follows:

 

a.                                      Binding Effect of Documents.  This
Agreement and the other Loan Documents have been duly executed and delivered to
the Agent and the Lenders by such Loan Party and are in full force and effect,
as modified hereby. This Agreement constitutes the legal, valid and binding
obligation of each Loan Party enforceable in accordance with its terms.  Each
Guarantor hereby confirms that the Guaranty to which it is a party will continue
to guarantee to the fullest extent possible, the Guaranteed Obligations (as
defined in such Guaranty) and ratifies all the provisions of the Guaranty and
all other Loan Documents to which it is a party.

 

b.                                      No Event of Default.  As of, and after
giving effect to this Agreement, on the Forbearance Effective Date, no Event of
Default has occurred and is continuing.

 

c.                                       Representation and Warranties.  On and
as of the date hereof, except with respect to the Specified Potential Events of
Default, all representations and warranties of each Loan Party set forth in the
Credit Agreement (as amended by this Agreement) and the other Loan Documents are
true, correct and complete in all respects as though made on and as of such
date, except to the extent that such

 

9

--------------------------------------------------------------------------------


 

representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties (as amended by this Agreement)
shall have been true, correct and complete on and as of such earlier date).

 

d.                                      Authority.  Each Loan Party has the
corporate power and authority (i) to enter into this Agreement and (ii) to do
all acts and things as are required or contemplated hereunder to be done,
observed and performed by it.

 

e.                                       Authorization. Each Loan Party has the
power and has taken all necessary action, corporate or otherwise, to authorize
it to execute, deliver, and perform this Agreement in accordance with the terms
hereof and to consummate any transactions contemplated hereby.

 

f.                                        No Conflict.   The execution and
delivery by each Loan Party of this Agreement and the performance of the
obligations of it hereunder and the consummation by it of any transactions
contemplated hereby: (i) are not in contravention of the terms of the
organizational documents of such Loan Party or of any material agreement or
undertaking to which it is a party or by which such Loan Party or its property
is bound; (ii) do not require the consent, registration or approval of any
Governmental Authority or any other Person (except such as have been duly
obtained, made or given, and are in full force and effect and except for
consents of Persons (other than a Governmental Authority) that are not
material); (iii) do not contravene in any material respect any statute, law,
ordinance regulation, rule, order or other governmental restriction applicable
to or binding upon such Loan Party; and (iv) will not result in the imposition
of any liens upon any property of such Loan Party except Permitted Encumbrances;

 

15.                               ADVICE OF COUNSEL.    Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.

 

16.                               SEVERABILITY OF PROVISIONS.  In case any
provision of or obligation under this Agreement shall be invalid, illegal or
unenforceable in any applicable jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

17.                               COUNTERPARTS.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed to be an original and
all of which when taken together shall constitute one and the same instrument. 
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

 

18.                               RELEASE.

 

a.                                      In consideration of the agreements of
the Agent and the Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Loan Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely,

 

10

--------------------------------------------------------------------------------


 

unconditionally and irrevocably releases, remises and forever discharges the
Agent and each Lender and each of their respective successors and assigns, and
respective present and former Related Parties (the Agent, the Lenders and all
such other persons being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
either Loan Party or any of its respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Forbearance Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Credit Agreement or any
of the other Loan Documents or transactions thereunder or related thereto.

 

b.                                      Each Loan Party understands,
acknowledges and agrees that its release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

c.                                       Each Loan Party agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.

 

19.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

20.                               ENTIRE AGREEMENT; LOAN DOCUMENT.  The Credit
Agreement and the other Loan Documents as and when confirmed, amended or
otherwise modified through this Agreement embodies the entire agreement between
the parties hereto relating to the subject matter thereof and supersedes all
prior agreements, representations and understandings, if any, relating to the
subject matter thereof.  This Agreement shall constitute a Loan Document for all
purposes.

 

21.                               NO STRICT CONSTRUCTION, ETC.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.  Time
is of the essence for this Agreement.

 

11

--------------------------------------------------------------------------------


 

22.                               RELATIONSHIP OF PARTIES; NO THIRD PARTY
BENEFICIARIES.  Nothing in this Agreement shall be construed to, nor is this
Agreement intended to, alter, change or affect in any way the relationship among
the Agent, the Lenders and the Loan Parties to one other than a debtor-creditor
relationship.  This Agreement is not intended, nor shall it be construed, to
create a partnership or joint venture relationship between or among any of the
parties hereto.  No Person other than a party hereto is intended to be a
beneficiary hereof and no Person other than a party hereto shall be authorized
to rely upon or enforce the contents of this Agreement.

 

23.                               SECTION TITLES.  The section titles contained
in this Agreement are included for the sake of convenience only, shall be
without substantive meaning or content of any kind whatsoever, and are not a
part of the agreement between the parties.

 

24.                               ENTIRE AGREEMENT.  This Agreement and the
other Loan Documents constitute the entire agreement and understanding between
the parties hereto with respect to the transactions contemplated hereby and
thereby and supersede all prior negotiations, understandings and agreements
between such parties with respect to such transactions.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

AGENT AND LENDERS:

 

 

 

CRYSTAL FINANCIAL LLC, as Agent and a Revolving Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CRYSTAL FINANCIAL SPV LLC, as a Term Loan Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Forbearance and Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

SOLAR CAPITAL LTD., as a Revolving Lender and a Term Loan Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Forbearance and Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

BODY CENTRAL STORES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BODY CENTRAL SERVICES, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BODY CENTRAL DIRECT, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

BODY CENTRAL CORP.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Forbearance and Modification Agreement]

 

--------------------------------------------------------------------------------


 

Annex A

 

Schedule 2.01

Commitment and Applicable Percentages

 

Lender 

 

Revolving Commitment

 

Term Loan Commitment

 

Delayed Draw
Term Loan
Commitment

 

Crystal Financial LLC

 

$7,000,000.00 (41.17647%)

 

$0.00 (0.0%)

 

$0.00 (0.0%)

 

Crystal Financial SPV LLC

 

$0.00 (0.0%)

 

$0.00 (0.0%)

 

$0.00 (0.0%)

 

Solar Capital Ltd.

 

$10,000,000 (58.82353%)

 

$0.00 (0.0%)

 

$0.00 (0.0%)

 

TOTAL

 

$17,000,000.00

 

$0.00

 

$0.00

 

 

--------------------------------------------------------------------------------